DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             CYRIL DARVILLE,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D22-1197

                             [August 11, 2022]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432015CF001067A.

   Cyril Darville, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., FORST and ARTAU, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.